Citation Nr: 0529183	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-28 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical treatment rendered at a private 
facility, to include emergency transportation expense, for 
the period beginning January 1, 2003.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from December 1945 to 
May 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the James H. Quillen Department 
of Veterans Affairs (VA) Medical Center (VAMC) in Mountain 
Home, Tennessee.  The claims file came to the Board through 
the VA Regional Office in Roanoke, Virginia.

In June 2004, the Board remanded the veteran's claim, in 
part, to the VA Regional Office (RO) in Roanoke, Virginia, to 
comply with his request to testify at a hearing before a 
Veterans Law Judge.  However, in a July 2004 signed 
statement, the veteran withdrew his hearing request.  As 
such, the Board is of the opinion that all due process 
requirements were met regarding the veteran's hearing 
request.

The appeal is allowed in part and remanded in part.  To the 
extent it is remanded, it is remanded to the Appeals 
Management Center.  VA will notify appellant of any action he 
needs to take with regard to this matter.


FINDINGS OF FACT

1.	The veteran has been in receipt of a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU) since May 1987. 

2.	The veteran incurred medical expenses at a private 
medical facility, including emergency transportation 
service, from January 1 to January 6, 2003, when he was 
treated for congestive heart failure and a need to rule 
out a myocardial infarction.

3.	There is an approximate balance in the evidence as to 
whether the veteran's claim for initial emergency room 
evaluation and subsequent medical treatment was for a 
medical emergency of such a nature that the veteran 
could not have been safely transferred to a VA or other 
Federal facility for the period January 1 and January 2, 
2003.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for payment or reimbursement for emergency and in-patient 
medical treatment, to include emergency transport. at a non-
VA facility from January 1 to January 2, 2003, have been met.  
38 U.S.C.A. §§ 1725, 1728, 5103-5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 17.120, 17.1002 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

In June 2004 and September 2005, the RO and VAMC, 
respectively, provided the appellant with correspondence 
essentially outlining the duty- to-assist requirements of the 
VCAA.  The VAMC issued a detailed July 2003 statement of the 
case (SOC) in which the veteran was advised of all the 
pertinent laws and regulations, including those regarding 
reimbursement of unauthorized medical expenses.

We therefore believe that appropriate notice has been given 
in this case to the extent this appeal is allowed.  In view 
of the partial allowance, no further notice or development or 
notice is indicated as there is a complete grant of the 
benefits requested as to the time period granted.  To the 
extent there is need for additional development of notice, 
that will be discussed as necessary in the remand section 
below.  

II.	Factual Background

The veteran, who is 76 years old, seeks payment or 
reimbursement for the cost of unauthorized medical service 
provided by the Norton Community Hospital and associated 
providers, including emergency transport service, physicians' 
treatment, and diagnostic imaging service (hereinafter 
referred to as "the private hospital") from January 1 to 
January 6, 2003, for emergency room and subsequent hospital 
treatment.  He is currently service-connected for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; a right arm and hand disability, evaluated as 40 
percent disabling; and residuals of burn scars to the chest 
and right side of the neck, evaluated as 30 percent 
disabling.  The veteran, who served during World War II, also 
has a total rating based on individual unemployability (TDIU) 
that has been in effect since May 1987.  The total rating has 
been found to be permanent in nature.

According to the pertinent private medical records associated 
with the claims file, the veteran, who was then 74 years of 
age and had a history of congestive heart failure and 
coronary artery disease, came to the emergency room on 
January 1, 2003.  The emergency room record reflects that the 
veteran was treated for pneumonia in February 2002, and had a 
previous medical history of cardiac bypass surgery in 1998, 
congestive heart failure, a pacemaker, hypertension, and 
diabetes. The discharge summary prepared by Dr. A.M., notes 
that the veteran complained of shortness of breath.  He had 
+2/3 pitting edema of the lower extremities and basilar 
crackles on physical examination.  His chest x-ray revealed 
congestive heart failure.  

When examined at admission, it was noted that the veteran was 
treated for community acquired pneumonia and received 
antibiotic medication in the emergency room on December 24th.  
The admitting diagnoses included congestive heart failure, 
atrial fibrillation, and history of coronary artery disease.  
He was admitted to Dr. A.M.'s service and medications were 
prescribed.  On January 2nd, the veteran continued to have 
slight crackles in the left base and was described as 
clinically improving.

In a January 23, 2003 letter to a VA cardiologist, Dr. A.M. 
noted that the veteran was a "mutual patient" who was 
privately hospitalized on January 1st for shortness of breath 
and that "[o]nce again this was thought to be flash 
pulmonary edema".  A myocardial infarction was ruled out.  
Dr. A.M. noted that after being switched from Coreg to 
Atenolol at his last VA visit, the veteran complained of 
increased shortness of breath, fatigue, weight gain, 
increased pedal edema and uncontrolled blood sugar more on 
the low side.  He was seen on January 16th with these same 
symptoms and Dr. A.M. advised the veteran to stop taking 
Atenolol, and prescribed Lasix.  He was subsequently seen, 
had lost weight and felt much better.  The veteran blamed his 
problems on Atenolol.  

Upon receiving an invoice from the private hospital 
requesting payment for the medical treatment provided to the 
veteran from January 1 to January 6, 2003, the VAMC Fees 
Services Department obtained the above hospital discharge 
summary and some other records.  In March 2003, a VAMC 
hospital administrative decision was made that the veteran's 
condition was not emergent treatment, and that VA facilities 
were feasibly available from January 1 to January 6, 2003.  
It was noted that the distance from the private hospital to 
the VAMC was 77 miles, and that the distance from the 
veteran's home to the VAMC was 84 miles.  It was also noted 
that the veteran was treated for a service-connected or 
adjunct disability (due to his permanent and total rating).  
Therefore, in April 2003, the VAMC concluded that the veteran 
was not entitled to VA payment or reimbursement for the 
medical treatment he received from January 1 to January 6, 
2003.  It is this determination that the veteran has 
appealed.

In April 2003, the RO received the January 2003 letter from 
Dr. A.M., described above, that was evidently construed as a 
request for reconsideration of the veteran's claim for VA 
payment or reimbursement of the private hospital expenses.

In May 2003, a VAMC reconsideration of the veteran's claim 
again concluded that his condition was not emergent and that 
VA facilities were feasibly available.  Therefore, in May 
2003, the VAMC again found that the veteran was not entitled 
to VA payment or reimbursement for the private hospital 
treatment he received from January 1 to January 6, 2003.

In several written statements submitted in support of his 
claim for reimbursement or payment of the private facility 
medical expenses, the veteran has maintained that on January 
1, 2003, he awoke with shortness of breath that became 
severe, and that his was an emergency admission.  He was 75 
years old and the only driver in his household.  His wife 
called the private emergency ambulance service that 
transported him to the private medical hospital.   He said he 
was admitted with shortness of breath and pulmonary edema, 
and to rule out a myocardial infarction.  

Further, in his July 2003 notice of disagreement, the veteran 
argued that delay would have been hazardous to his life and 
health and VA facilities were not feasible under his personal 
circumstances.  He maintained that when last seen by his VA 
cardiologist, on December 2, 2002, his congestive heart 
failure medication was changed to Atenolol.  The veteran 
argued that Dr. A.M.'s letter confirmed that this medication 
led to his severe pulmonary edema that required the January 
2003 hospitalization.  In his August 2003 substantive appeal, 
he said that he called the VAMC and its answering service 
indicated that if one had an emergency, to call one's local 
emergency number that was exactly what he did.  The veteran 
also contended that he lived 80 miles from the VAMC and, in 
such an emergency, it was inadvisable for him to travel that 
distance, as he had congestive heart failure, with 
respiratory problems, and was gasping for breath.  

III.	Legal Analysis

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received in a private facility 
in January 2003.  See 38 U.S.C.A. § 1703(a) (West 2002); see 
also 38 C.F.R. § 17.54 (2005). This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).

In the instant case, it has not been contended that VA 
specifically agreed to pay the private medical bills incurred 
at the private hospital, including emergency transportation 
expense, from January 1 to January 6, 2003.  Moreover, 
specifically formalities that must be followed under 38 
C.F.R. § 17.54 (2005) were not complied with here, as a 
result of which proper authorization from VA was not 
obtained.  Accordingly, the Board must conclude that prior 
authorization for the non-VA medical treatment received from 
January 1, to January 6, 2003, was not obtained pursuant to 
38 C.F.R.. § 17.54, and that payment is therefore not 
warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703 (West 2002).

Thus, it is clear that the veteran's treatment at the non-VA 
facility was not authorized.  Nevertheless, the Veterans' 
Millennium Health Care and Benefits Act, Public Law No. 106- 
117, codified at 38 U.S.C.A. § 1725 (West 2002), that became 
effective in May 2000, provides general authority for the 
reimbursement of non-VA emergency treatment in certain 
instances, for veterans treated for a service-connected 
disorder, under the provisions of 38 U.S.C.A. § 1728.  See 
Pub. L. No. 106-117, Title I, Subtitle B, § 111, 113 Stat. 
1556 (1999) (providing that the Act shall take effect 180 
days after the date of enactment, which was November 30, 
1999).  The term "emergency treatment" is defined as medical 
care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be feasible, when such care or 
services are rendered in a medical emergency of such nature 
that a prudent lay person reasonably expects that delay in 
seeking immediate medical attention would be hazardous to 
life or health, and only until such time as the veteran can 
be transferred safely to a VA or other Federal facility.  38 
U.S.C.A. § 1725(f)(1).

For purposes of payment or reimbursement of medical expenses 
under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, to establish 
eligibility for payment or reimbursement of medical expenses 
incurred at a non-VA facility, a claimant must satisfy three 
conditions.  There must be a showing that: (a) The care and 
services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2005); see also Zimick v. 
West, 11 Vet. App. 45, 49 (1998). 

The record reflects that the veteran was in receipt of a TDIU 
since 1987, it has been held that the total rating is 
permanent in nature, and was an active Department health-care 
participant who received care from VA within the requisite 
24-month period prior to his January 2003 admission, having 
evidently been treated at the VAMC outpatient clinic in 
December 2002, when his treating physician changed 
medications.  The record also reflects that he and his wife 
were personally financially liable for the non-VA treatment 
he received on in January 2003 (he was covered by Trailblazer 
Health Enterprises).

More important, the April and May 2003 VAMC letters to the 
veteran state that his claim for reimbursement was expressly 
denied on the basis that a prudent layperson would not have 
reasonably viewed his visit to the private facility as an 
emergency, and would not have thought that a delay in seeking 
immediate attention would have been hazardous to life or 
health.

Thus, the primary issue to be decided is whether or not the 
veteran's medical condition from January 1 to January 6, 
2003, was of such an emergent condition that it was not 
medically feasible to transfer him to a VA or other Federal 
facility.

As noted above, VAMC personnel reviewed the veteran's medical 
records in March and May 2003, and concluded that the 
veteran's condition was not emergent and it was feasible for 
him to have sought medical treatment at the VA facility in 
Mountain Home, some 84 miles away.  The VA information, 
however, does not contain a written basis for the conclusion 
that the treatment was not for an emergency.  Significantly, 
the private hospital that received the veteran, who was short 
of breath, in congestive heart failure (by x-ray), and had 
pitting edema in his lower extremities, made a decision that 
the veteran's condition warranted immediate emergency 
treatment.  The private hospital rendered immediate medical 
attention, including radiographic studies and laboratory 
tests, and determined that the veteran should be hospitalized 
to rule out a myocardial infarction.  

From the record, it appears that the private hospital and the 
associated providers rendered effective emergency and follow-
up medical treatment, at least as of January 1 and 2, for the 
veteran's condition that was not, as a practical matter, 
available to him at a VA facility.  In the Board's view, the 
record reflects implicitly that, given the veteran's age and 
the distance he would have had to drive in an automobile, 
that given his presenting symptoms, VA facilities were not 
reasonably available.  Additionally, in view of the medical 
opinion advanced and in view of the initial treatment, it 
appears that the treatment for January 1 and 2 may reasonably 
be described as an emergency.  As such, it is the conclusion 
herein that reimbursement of payment for expenses for January 
1 and 2 is in order.  

It is noted, however, that payment may be made only until the 
emergency situation resolves.  See 38 C.F.R. § 17.121.  It is 
clear that the emergency may be considered to have existed 
for the first 2 days.  Thereafter, it is unclear from the 
current record whether there may have been a need for further 
treatment, or whether he might have stabilized and been sent 
to the VA facility.

Recognizing that the standard to be applied here is the 
judgment of a reasonably prudent layperson, the Board, 
exercising our discretion under the reasonable-doubt/benefit-
of-the-doubt doctrine, finds that the evidence is in relative 
equipoise as to whether the criteria for payment or 
reimbursement for the veteran's medical care from January 1 
to January 2, 2003, have been met in this case.  The Board 
emphasizes that this grant is based upon reasonable doubt, 
and does not reflect error on the part of the VAMC in its 
thorough development and adjudication of the matter.

In light of the foregoing, the Board finds that payment or 
reimbursement of the cost of unauthorized medical service 
provided by the Norton Community Hospital and associated 
providers, (including Community Physicians Service 
Corporation, Lifecare Ambulance Service, and Diagnostic 
Imaging, Inc.) from January 1 to January 2, 2003, is 
warranted.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to payment or reimbursement of the cost of 
unauthorized medical service provided by the Norton Community 
Hospital and associated providers (including Community 
Physicians Service Corporation, Lifecare Ambulance Service, 
and Diagnostic Imaging, Inc.) for the period January 1 to 
January 2, 2003, is granted, subject to the rules and 
regulations governing the award of monetary benefits.  The 
appeal is allowed to this extent.


REMAND

As to the remaining period from January 3-6, 2003, additional 
records are to be obtained.  It is unclear from the evidence 
on file when the emergency might be reasonably determined to 
have ended and appellant transferred to a VA facility.  
Nurses' notes, progress notes, and doctor's orders would be 
useful in deciding the remaining portion of the claim.

It is also noted that the above claim was denied by the VAMC 
on the basis that there was no emergency.  There was no 
particular medical reasoning included in that determination.  
In readjudicating the matter, the VAMC is encouraged to 
provide some medical reasoning as to any determination made.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO or AMC should obtain for 
association with the claims file, the 
complete medical record of private 
treatment rendered from January 3-6, 
2003.  Records should specifically 
include nurses' notes, progress notes, 
and doctors' orders.  The appellant's 
assistance in obtaining these records 
should be requested as needed.

2.  Thereafter, the instant issue should 
be readjudicated.  If it is concluded 
that at some point the emergent situation 
resolved, medical reasoning for making 
this determination should be set forth.  
To the extent the benefits sought are not 
granted, appellant should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  Thereafter, the matter 
should be returned to the Board if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kurscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


